      Case 1:20-cr-00183-RJJ ECF No. 316, PageID.1881 Filed 08/29/21 Page 1 of 2


                          THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                            ___________________________________

THE UNITED STATES OF AMERICA,
                                                     Case No. 1:20-CR-183
             Plaintiff,
                                                     Hon. Robert J. Jonker
v.                                                   Chief U.S. District Court Judge

ADAM DEAN FOX,
BARRY GORDON CROFT, JR.,
KALEB FRANKS,
DANIEL JOSEPH HARRIS, and
BRANDON MICHAEL-RAY CASERTA,

             Defendants.


     DEFENDANTS’ SECOND JOINT SUPPLEMENT TO MOTIONS TO COMPEL


       This is the defendants’ second supplement to their discovery motions. On August 27,

2021, the defendants advised the Court about the connection between a company (Exeintel)

that Jason Chambers owns that is linked to the Twitter account @ravagiing. The messages

posted on this account pose serious questions about the connection between the company

and the facts of this case. On August 29, 2021, the defendants learned that @ravagiing has

removed many of the messages that show Exeintel may have coordinated the @ravagiing

tweets with FBI actions in this investigation. The defendants cannot explain who removed

the tweets—that explanation will come after further discovery.

       The “why,” though, is obvious: BuzzFeed discovered the situation, and the

defendants notified the Court. The most accurate descriptive term for what is happening

seems to be “cover up.” The act of trying to cleanse the Twitter account, after the defendants
    Case 1:20-cr-00183-RJJ ECF No. 316, PageID.1882 Filed 08/29/21 Page 2 of 2


filed their pleading about the connection between the account and Chambers, is sinister. It

may well constitute spoliation of evidence. The suspected misconduct here is turning into

a runaway train. The defendants request the Court consider these facts as it hears the

defendants’ discovery motions, and their requests to call witnesses, at the motion hearing.

                                      Respectfully submitted,

Date: August 29, 2021                 /s/ Christopher M. Gibbons
                                      Christopher M. Gibbons
                                      GIBBONS & BOER
                                      Attorney for Defendant Adam Fox
                                      2404 Eastern Ave SE
                                      Grand Rapids MI 49507
                                      (616) 460-1587

                                      /s/ Joshua A. Blanchard
                                      Joshua A. Blanchard (P72601)
                                      BLANCHARD LAW
                                      Attorney for Defendant Barry Gordon Croft, Jr.
                                      309 S. Lafayette St Ste 208
                                      PO Box 938
                                      Greenville, MI 48838

                                      /s/ Scott Graham
                                      Scott Graham
                                      SCOTT GRAHAM, PLLC
                                      Attorney for Defendant Kaleb Franks
                                      1911 West Centre Avenue, Suite C
                                      Portage, MI 49024
                                      (269) 327.0585

                                      /s/ Julia A. Kelly
                                      Julia A. Kelly (P77407)
                                      WILLEY & CHAMBERLAIN LLP
                                      Attorney for Defendant Harris
                                      300 Ottawa Avenue, N.W., Suite 810
                                      Grand Rapids, MI 49503
                                      (616) 458-2212

                                      /s/Michael D. Hills
                                      Michael D. Hills (P58571)
                                      Attorney for Defendant Brandon Caserta
                                      HILLS LAW OFFICE, P.C.
                                      425 South Westnedge Ave
                                      Kalamazoo, MI 49007
                                      (269) 373-5430




                                             2
